VICKERY, J.
Epitomized Opinion
Hilmerich and wife were owners of a grocery tore. Fodor owned certain lots located on W. 45th 3t., Cleveland. Being desirous of trading their grocery store for a lot, Hilmerich and wife went out o where the lots were situated and a certain lot vas pointed out as the one that Fodor wished to ;rade. The price of the lot was fixed at $1500 and he price of the grocery store was fixed at $1750, md the trade was then entered into. Subsequently he store was transferred to Fodor and he caused lot to be transferred to Hilmerich, but the lot .ransferred was not the one agreed upon. Some :ime afterwards Hilmerich discovered this and irought a suit on the contract for deceit. Judge leebe of the Municipal Court excluded evidence of he value of the lot upon the ground that the measure dj damages was the difference between $1500 and he market value of the lot received. As the plain-ff secured a judgment for $500, Fodor prosecuted riror to the Court of Appeals. In reversing the wer court, this court held:
1. The measure of damages is the difference be-ween the value of the lot received and the value <% the lot purchased, and not the difference be-ween $1500 and the market value of lot received, >ecause the former may have been worth more in 3ne market than the other or the value of $1500 njiay not have been the entire value of the lot ' freed upon.